1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    DR. JULY JECKYL, et al.,                 Case No. 2:20-cv-00979-ODW (GJS)
12                Petitioners
13          v.                                  JUDGMENT
14    MR. ROBERT HYDE, et al.,
15                Respondents.
16
17
18
19     Pursuant to the Court’s Order Dismissing Petition,
20
21     IT IS ADJUDGED THAT the above-captioned action is dismissed.
22
23   DATE: February 3, 2020        __________________________________
                                        OTIS D. WRIGHT II
24                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
